


Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 18th day
of March, 2003 by and between Protection One, Inc., a Delaware corporation (the
“Company”), and Richard Ginsburg (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of April 16, 2001 and amended that agreement by an instrument dated November 19,
2002 (such agreement as so amended being hereinafter referred to as the “Prior
Employment Agreement”); and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interest of the Company and its stockholders to assure that the Company
will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below), and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of a threat or occurrence of a Change in Control and
to provide the Executive with compensation and benefits arrangements which are
competitive with those of other comparable corporations; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

a.               “Board” means the Board of Directors of the Company.

 

b.              “Bonus Amount” means: (i) for a Date of Termination or Change in
Control occurring in fiscal year 2003, the annual incentive bonuses payable by
the Company to or for the benefit of or deferred by Executive for the 2002
fiscal year of the Company; (ii) for a Date of Termination or a Change in
Control occurring in fiscal year 2004, the average of the annual incentive
bonuses payable by the Company to or for the benefit of or deferred by Executive
for the 2002 and 2003 fiscal years of the Company; and (iii) for a Date of
Termination or Change in Control occurring after fiscal year 2004, the average
of the annual incentive bonuses payable by the Company to or for the benefit of
or deferred by Executive for the last three (3) completed fiscal years of the
Company immediately preceding the Date of Termination or Change in Control.

 

c.               “Cause” means (i) the willful and continued failure of
Executive to perform substantially his duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or any such failure subsequent

 

2

--------------------------------------------------------------------------------


 

to Executive being delivered a Notice of Termination without Cause by the
Company or Executive delivering a Notice of Termination for Good Reason to the
Company) that is not remedied within 30 days after a written demand for
substantial performance is delivered to Executive by the Chairman of the
Compensation Committee of the Board which specifically identifies the manner in
which Executive has not substantially performed Executive’s duties, or (ii) the
willful engaging by Executive in illegal conduct which is demonstrably and
materially injurious to the Company.  For purposes of this subsection (c), no
act or failure to act by Executive shall be considered “willful” unless done or
omitted to be done by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in, or not opposed to, the best interests of
the Company.

 

d.              “Change in Control” means the occurrence of any one of the
following events:

 

i.                                          individuals who, on March 18, 2003,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to March 18, 2003, whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to

 

3

--------------------------------------------------------------------------------


 

such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual election contest with respect to directors or as a result of
any other actual solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;
provided, further, that if any individual is appointed to the Board with the
consent of Westar at such time as Westar is the direct or indirect beneficial
owner or has direct or indirect control over the voting power of 40% or more of
the Company Voting Securities (as defined below), that individual shall be
deemed to be an Incumbent Director;

 

ii.                                       any “person” (as such term is defined
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”)
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 40% of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control if such beneficial owner is any of the following or
becomes a beneficial owner as a result of any of the following,

 

4

--------------------------------------------------------------------------------


 

except as provided in paragraph (v):  (A) Westar or any of its subsidiaries,
(B) any employee benefit plan (or related trust) sponsored or maintained by the
Company, Westar or any of their subsidiaries, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) a person
involved in a Non-Qualifying Transaction (as defined in paragraph (iii)), (E) an
entity (x) controlled by the Executive or a group of persons consisting, at the
time of such acquisitions, of the Executive and other employees of the Company
or (y) of which the majority of common equity securities, at the time of such
acquisitions, is owned by the Executive or a group of persons consisting of the
Executive and other employees of the Company or (F) any event in which Westar
continues to be directly or indirectly the beneficial owner of a greater number
of shares of the Company than that held by any other person as a result of the
event described in this paragraph (ii) or has the right to direct the vote of a
greater number of voting securities for directors (or the equivalent) of the
Company than any other person as a result of the event described in this
paragraph (ii);

 

iii.                                    the consummation of a merger,
consolidation, statutory share exchange, sale of all or substantially all of the
assets of the Company or Protection One Alarm Monitoring, Inc., or similar form
of corporate transaction (whether in one transaction or a series of
transactions) involving the

 

5

--------------------------------------------------------------------------------


 

Company or Protection One Alarm Monitoring, Inc. (a “Business Combination”),
unless immediately following such Business Combination:  (A) more than 50% of
the total voting power of (x) the corporation that owns, leases or controls all
or substantially all of the assets of the Company and of Protection One Alarm
Monitoring, Inc. resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors (or the equivalent) of the Surviving Corporation
(the “Parent Corporation”), is represented by Company Voting Securities that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination); (B) no person (other than
Westar or any employee benefit plan (or related trust) sponsored or maintained
by Westar, the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of more than 40% of the total
voting power of the outstanding voting securities eligible to elect directors
(or the equivalent) of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation); and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the

 

6

--------------------------------------------------------------------------------


 

Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”);

 

iv.                                   the Company substantially completes a plan
of complete liquidation or dissolution whether in one transaction or a series of
transactions; or

 

v.                                      Westar becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 100% of the Company’s Voting Securities.

 

vi.                                   It is the intent of the parties that if an
event that would constitute a Change in Control under this Agreement occurs at
Westar or Protection One Alarm Monitoring, Inc., a “Change in Control” shall
have occurred for purposes of this Agreement.  Upon the occurrence of an event
described in the preceding sentence, unless the context otherwise requires, for
purposes of this Agreement, Westar or Protection One Alarm Monitoring, Inc.
shall be substituted for the defined term “the Company” in the definition of
“Change in Control” together with appropriate changes to other references in the
definition of “Change in Control” to give effect to the parties’ intent.

 

7

--------------------------------------------------------------------------------


 

e.               “Date of Termination” means (i) if Executive’s employment is to
be terminated for Disability, 30 days after Notice of Termination is given
(provided that Executive shall not have returned to the performance of
Executive’s duties on a full-time basis during such 30 day period); (ii) if
Executive’s employment is to be terminated by the Company for Cause or by
Executive for Good Reason, the date specified in the Notice of Termination;
(iii) if Executive’s employment is to be terminated by the Company for any
reason other than Cause, the date specified in the Notice of Termination, which
shall be 90 days after the Notice of Termination is given, unless an earlier
date has been expressly agreed to by Executive in writing; (iv) if Executive’s
employment terminates by reason of death, the date of death of Executive; (v) if
Executive’s employment is terminated by Executive in a Non-Qualifying
Termination, the date specified in Executive’s Notice of Termination, but not
more than 30 days after the Notice of Termination is given, unless expressly
agreed to by the Company in writing; or (vi) in the event of a Change in
Control, 180 days after the date of the Change in Control, unless otherwise
expressly agreed to by the Executive and the Company in writing not later than
120 days after the date of the Change in Control.

 

f.                 “Disability” means termination of Executive’s employment by
the Company due to Executive’s absence from Executive’s duties with the Company
on a full-time basis for at least one hundred eighty (180) consecutive days as a
result of

 

8

--------------------------------------------------------------------------------


 

Executive’s incapacity due to physical or mental illness, unless within 30 days
after Notice of Termination is given to Executive following such absence
Executive shall have returned to the full-time performance of Executive’s
duties.

 

g.              “Good Reason” shall mean termination based on any of the
following events:

 

i.                                          any change in the duties or
responsibilities (including reporting responsibilities) of Executive that is
inconsistent in any material and adverse respect (which may be cumulative) with
Executive’s position(s), duties, responsibilities or status with the Company
(including any adverse diminution of such duties or responsibilities), provided,
however, that Good Reason shall not be deemed to occur upon a change in duties
or responsibilities (other than reporting responsibilities) that is solely and
directly due to the Company no longer being a publicly traded entity as a result
of a purchase of the Company’s publicly traded securities by Westar if no other
event set forth in this subsection (g) has occurred;

 

ii.                                       the failure to reappoint or reelect
Executive to any position held by Executive without Executive’s consent;

 

iii.                                    a material breach of this Agreement by
the Company including but not limited to reduction in the Executive’s Annual
Base Salary (as defined in Section 4(a)) or other employment benefits; or

 

9

--------------------------------------------------------------------------------


 

iv.                                   the appointment by the Board of a Chief
Operating Officer, Chief Financial Officer or President of the Company over
Executive’s written objection;

 

Executive must provide notice of termination of employment within one hundred
eighty (180) days following Executive’s knowledge of an event or facts
constituting Good Reason (or the last of such events or facts if cumulative) or
such event or facts shall not constitute Good Reason under this Agreement.

 

h.              “Non-Qualifying Termination” means a termination of Executive’s
employment under any circumstances not qualifying as a Qualifying Termination,
including without limitation any termination by the Company for Cause, any
termination by Executive without Good Reason or for no reason at all or any
termination on account of death, Disability or Retirement.

 

i.                  “Notice of Termination” means a written notice of
termination of employment given by one party to the other party pursuant to
Section 17(b).

 

j.                  “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause or (ii) by Executive for Good
Reason.  Termination of Executive’s employment on account of death, Disability
or Retirement shall not be treated as a Qualifying Termination.

 

10

--------------------------------------------------------------------------------


 

k.               “Retirement” means Executive’s termination of his employment on
or after his attainment of age 65.

 

l.                  “Subsidiary” means any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets upon liquidation or
dissolution.

 

m.            “Westar” means Westar Industries, Inc., a Kansas corporation, or
any parent entity.

 

2.                                       Employment and Duties.

 

a.               Term of Employment.  The Company agrees to employ Executive,
and Executive agrees to enter into employment with the Company, in accordance
with the terms and provisions of this Agreement, for the Term of this
Agreement.  In the event that there is a Change in Control prior to a Qualifying
Termination or Non-Qualifying Termination of Executive’s employment, Executive’s
employment under this Agreement shall terminate 180 days after the date of such
Change in Control, unless otherwise expressly agreed to in writing by the
Executive and the Company not later than 120 days after the date of the Change
in Control.  Upon termination of Executive’s employment (regardless of whether
such termination constitutes a

 

11

--------------------------------------------------------------------------------


 

Qualifying Termination or Non-Qualifying Termination), Executive shall be
relieved of any obligation to continue to perform the duties described in
Section 2(b) effective as of the Date of Termination.  The termination of the
employment relationship by either party for any reason or for no reason at all
shall not constitute a breach of this Agreement, but certain obligations and
benefits shall survive such termination of employment as set forth in
Section 20.

 

b.              Duties.  During the period of Executive’s employment under this
Agreement, Executive shall serve as Chief Executive Officer and President of the
Company.  Executive shall devote Executive’s full business time and attention to
the affairs of the Company and his duties as its Chief Executive Officer and
President.  Executive shall have such duties as are appropriate to Executive’s
position as Chief Executive Officer and President, and shall have such authority
as required to enable Executive to perform these duties.  Consistent with the
foregoing, Executive shall comply with all reasonable instructions of the Board
of Directors of the Company.  Executive shall report to the Board of Directors. 
Executive may continue to reside in the State of Florida or in any location that
he wishes as long as he is able to effectively carry out the duties contemplated
by this Agreement.  During the period of Executive’s employment under this
Agreement, the Board shall cause Executive to be nominated for election as a
member of the Board of Directors of the Company.  In addition, during the period
of Executive’s employment under this Agreement, Executive may

 

12

--------------------------------------------------------------------------------


 

serve as an officer and/or director of a Subsidiary or Subsidiaries if requested
to do so by the Board.  Executive may resign from the Board and the board of
directors of any Subsidiaries at any time in his sole and absolute discretion.

 

3.                                       Term of Agreement.  The Term of this
Agreement shall commence on the date of this Agreement and shall continue until
the earlier of (i) the date on which Executive’s employment is terminated by the
Company or Executive in a Qualifying Termination or Non-Qualifying Termination
or (ii) 180 days after the occurrence of a Change in Control, unless otherwise
expressly agreed to by the Executive and the Company in writing not later than
120 days after the date of the Change in Control.  Certain obligations and
benefits shall survive the expiration of the Term as set forth in Section 20.

 

4.                                       Base Salary and Benefits.

 

a.               Base Salary.  During the period of Executive’s employment under
this Agreement, the Company shall pay Executive an annual base salary (“Annual
Base Salary”) at an annual rate equal to not less than Four Hundred Fifty
Thousand Dollars and No/100 Dollars ($450,000.00), which shall be reviewed
annually by the Compensation Committee of the Board.  Executive’s Annual Base
Salary shall be paid in accordance with the standard practices for other senior
corporate executives of the Company.

 

b.              Bonuses.  Executive shall be eligible to receive annually or
otherwise any bonus awards, whether payable in cash, shares of common stock of
the Company or

 

13

--------------------------------------------------------------------------------


 

otherwise, which the Company, the Compensation Committee of the Board or such
other authorized committee of the Board determines to award or grant.

 

c.               Benefit Programs.  During the period of Executive’s employment
under this Agreement, Executive shall be eligible to participate in all employee
benefit plans and programs of the Company from time to time in effect for the
benefit of senior executives of the Company (subject to meeting generally
applicable participation requirements under the applicable plan or program),
including, but not limited to, stock option plans, restricted stock grants,
401(k) plans, group life insurance, hospitalization and surgical and major
medical coverages, sick leave, employee stock purchase plans, car allowances,
vacations and holidays, long-term disability, and such other benefits as are or
may be made available from time to time to senior executives of the Company. 
For purposes of this Section 4(c), the term “the Company” shall also include
Protection One Alarm Monitoring, Inc.

 

d.              Business Expenses and Perquisites.  Executive shall be
reimbursed for all reasonable expenses incurred by Executive in connection with
the conduct of the business of the Company, provided Executive properly accounts
therefor in accordance with the Company’s policies.  During the period of
Executive’s employment under this Agreement, Executive shall also be entitled to
such other perquisites as are customary for senior executives of the Company. 
The parties hereto acknowledge that Executive’s employment will entail
substantial travel away from

 

14

--------------------------------------------------------------------------------


 

Executive’s residence and that Executive’s reimbursable business expenses will
include reasonable travel expenses, including without limitation reasonable
costs of air travel (including use of American Airlines AAirpass or equivalent),
weekly travel to and from Florida, parking, rental cars, and hotel
accommodations incurred in travel to and from his residence and other travel
associated with the performance of his duties hereunder.  If it is determined by
the Company that any portion of the Company’s reimbursement of the travel
expenses described in the preceding sentence constitutes taxable wages for
federal income and/or employment tax purposes, the Company agrees to pay
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive from the amount of the travel expenses reimbursed pursuant
to the preceding sentence (the “Travel Reimbursement”) and the Gross-Up Payment,
after reduction for any federal, state and local income and employment taxes on
the Travel Reimbursement and the Gross-Up Payment, shall equal the Travel
Reimbursement.  For purposes of determining the Gross-Up Payment, Executive
shall be deemed to pay Federal income taxes at the highest marginal rate of
Federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation to which such payment could be subject based upon the state and
locality of Executive’s residence or employment, net of the maximum deduction in
Federal income taxes which could be obtained from deducting such state and local
taxes.  The Company shall make a

 

15

--------------------------------------------------------------------------------


 

determination of the amount of any employment taxes required on the Gross-Up
Payment.

 

e.               Office and Services Furnished, Car.  During the period of
Executive’s employment under this Agreement, the Company shall make available to
Executive office space at the Company’s headquarters (which is currently located
in Topeka, Kansas, but which may be relocated at the discretion of the Company),
to the extent needed while he is at the Company’s headquarters, secretarial
assistance and such other facilities and services as shall be suitable to
Executive’s position and adequate for the performance of Executive’s duties
hereunder.  During the period of Executive’s employment under this Agreement,
the Company shall install and maintain, at its expense, a broadband (cable modem
or DSL) connection at his home for the use of Executive in connection with the
performance of his duties hereunder.  Executive shall not be required to be in
the Company’s headquarters except as he may determine necessary for him to
effectively carry out the duties contemplated by this Agreement.  In addition,
the Company will make available to Executive temporary use of a Company or
rental car for periods while he is working in the Company’s headquarters.

 

5.                                       Change in Control.  Upon the occurrence
of a Change in Control:

 

a.               the Company shall pay to Executive a lump-sum cash payment
equal to the sum of (A) Executive’s Annual Base Salary payable through the date
of the Change in Control; (B) bonus amounts payable to Executive for prior
fiscal years; (C) bonus

 

16

--------------------------------------------------------------------------------


 

amounts not paid to Executive as a result of Executive’s election to defer
payment; (D) a pro rata portion of Executive’s annual bonus for the fiscal year
in which the Change in Control occurs in an amount at least equal to (1)
Executive’s Bonus Amount multiplied by a fraction, the numerator of which is the
number of days in the fiscal year in which the Change in Control occurs through
the date of the Change in Control and the denominator of which is three hundred
sixty-five (365), and reduced by (2) any amounts paid to Executive from the
Company’s annual incentive plan for the fiscal year in which the Change in
Control occurs; and (E) the cash equivalent of any accrued Paid Time Off; in
each case to the extent not already paid;

 

b.              the Company shall pay to Executive a lump-sum cash payment equal
to the sum of (i) 2.99 times the Executive’s highest Annual Base Salary during
the 12-month period immediately prior to the date of the Change in Control, plus
(ii) 2.99 times Executive’s Bonus Amount;

 

c.               the Company shall continue, for a period of three (3) years
following the earlier of Executive’s Date of Termination and the date that is
180 days after the date of the Change in Control  (the “Change in Control
Termination Date”), to provide Executive (and Executive’s dependents, if
applicable) with substantially similar levels of medical, dental, and life
insurance benefits upon substantially similar terms and conditions as Executive
would have been entitled to receive if he had continued in employment; provided,
that, if Executive cannot continue to participate in the

 

17

--------------------------------------------------------------------------------


 

Company plans providing such benefits, the Company shall otherwise provide, at
the Company’s option, (i) such benefits on a substantially similar basis as if
continued participation had been permitted through one or more new plans (the
“Continued Benefit Plans”) or (ii) a lump-sum cash payment based on the cost of
premiums comparable to those that would be required to receive such benefits on
a substantially similar basis plus the amount of any conversion fees required to
convert from group coverage to individual coverage under the Company’s existing
benefit plans (the “Benefits Lump-Sum Payment”).  If the Company elects to
provide the Executive with Continued Benefit Plans, the Executive shall
cooperate with the Company and each provider of any such Continued Benefit Plan
in order for the Company to obtain such Continued Benefit Plans for Executive,
which cooperation shall include but not be limited to providing copies of
medical records and other information required by any provider of such Continued
Benefit Plan and undergoing one or more physical examinations.  If the Company
elects to provide the Executive with the Benefits Lump-Sum Payment, the Company
shall notify the Executive of its intention to make this election not later than
90 days prior to the date on which Executive’s coverage under existing benefit
plans will expire, and if, within 60 days after Executive receives such
notification from the Company, Executive presents the Company with one or more
benefit plans that the Executive has obtained or intends to obtain that provide
benefits on a substantially similar basis as the benefits provided to Executive
prior to

 

18

--------------------------------------------------------------------------------


 

the Change in Control Termination Date (and acknowledgement from the provider of
such benefit plans that such benefit plans have been or can be obtained by the
Executive on those terms, including without limitation, at least substantially
similar scope of coverage, substantially similar deductibles and substantially
similar co-payments), then the Benefits Lump-Sum Payment shall be made based on
the premiums plus any other administrative fees (except co-payments) charged by
the company offering such plans.  If the Company elects to provide the Executive
with the Benefits Lump-Sum Payment and it is determined by the Company that any
portion of the Benefits Lump-Sum Payment constitutes taxable wages for federal
income and/or employment tax purposes, the Company agrees to pay Executive an
additional amount (the “Benefits Gross-Up Payment”) such that the net amount
retained by Executive from the Benefits Lump-Sum Payment and the Benefits
Gross-Up Payment, after reduction for any federal, state and local income and
employment taxes on the Benefits Lump-Sum Payment and the Benefits Gross-Up
Payment, shall equal the Benefits Lump-Sum Payment.  Notwithstanding the
foregoing, in the event Executive becomes reemployed with another employer and
becomes eligible to receive benefits from such employer, the benefits described
herein shall be secondary to such benefits during the period of Executive’s
eligibility, but only to the extent that the Company reimburses Executive for
any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder; and

 

19

--------------------------------------------------------------------------------


 

d.              all outstanding stock options, restricted stock and other equity
based awards (collectively, “Awards”) shall fully vest, all restrictions on such
Awards shall lapse and the maximum level of achievement of all performance
criteria with respect to such Awards shall be deemed fully satisfied.  In the
case of stock options or any other equity based Awards in the nature of a right
that may be exercised, such stock options and other equity based Awards shall
remain exercisable for three years after the date of the Change in Control.

 

6.                                       Payments Upon Termination of
Employment.

 

a.               Qualifying Termination.  If the employment of Executive
terminates pursuant to a Qualifying Termination, then:

 

i.                                          within five (5) business days
following the Date of Termination, the Company shall pay to Executive a lump-sum
cash payment equal to the sum of (A) Executive’s Annual Base Salary payable
through the Date of Termination; (B) bonus amounts payable to Executive for
prior fiscal years; (C) bonus amounts not paid to Executive as a result of
Executive’s election to defer payment; (D) a pro rata portion of Executive’s
annual bonus for the fiscal year in which the Date of Termination occurs in an
amount at least equal to (1) Executive’s Bonus Amount multiplied by a fraction,
the numerator of which is the number of days in the fiscal year in which the
Date of Termination occurs through the Date of Termination and the denominator
of which is three

 

20

--------------------------------------------------------------------------------


 

hundred sixty-five (365), and reduced by (2) any amounts paid to Executive from
the Company’s annual incentive plan for the fiscal year in which the Date of
Termination occurs; and (E) the cash equivalent of any accrued Paid Time Off; in
each case to the extent not already paid;

 

ii.                                       within five (5) business days
following the Date of Termination, the Company shall pay to Executive a lump-sum
cash payment equal to the sum of (i) 2.0 times the Executive’s highest Annual
Base Salary during the 12-month period immediately prior to the Date of
Termination, plus (ii) 2.0 times Executive’s Bonus Amount; provided, however, if
on or prior to the date that a Notice of Termination is given to Executive
pursuant to a Qualifying Termination there has been stockholder approval of a
Change in Control and if such Change in Control is consummated within 100 days
after the date such Notice of Termination is given, the Company shall pay the
Executive an additional lump-sum cash payment equal to (x) .99 times the
Executive’s highest Annual Base Salary during the 12-month period immediately
prior to the Date of Termination plus (y) .99 times Executive’s Bonus Amount;

 

iii.                                    the Company shall continue, for a period
of two (2) years following Executive’s Date of Termination (or a period of three
(3) years if on or prior to the date that a Notice of Termination is given to
Executive pursuant to a Qualifying Termination there has been stockholder
approval of a Change

 

21

--------------------------------------------------------------------------------


 

in Control and if such Change in Control is consummated within 100 days after
the date such Notice of Termination is given), to provide Executive (and
Executive’s dependents, if applicable) with substantially similar levels of
medical, dental, and life insurance benefits upon substantially similar terms
and conditions as Executive would have been entitled to receive if he had
continued in employment; provided, that, if Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide, at the Company’s option, (i) such benefits on a substantially
similar basis as if continued participation had been permitted through Continued
Benefit Plans or (ii) a Benefits Lump-Sum Payment.  If the Company elects to
provide the Executive with Continued Benefit Plans, the Executive shall
cooperate with the Company and each provider of any such Continued Benefit Plan
in order for the Company to obtain such Continued Benefit Plans for Executive,
which cooperation shall include but not be limited to providing copies of
medical records and other information required by any provider of such Continued
Benefit Plan and undergoing one or more physical examinations.  If the Company
elects to provide the Executive with the Benefits Lump-Sum Payment, the Company
shall notify the Executive of its intention to make this election not later than
90 days prior to the date on which Executive’s coverage under existing benefit
plans will expire, and if, within 60

 

22

--------------------------------------------------------------------------------


 

days after Executive receives such notification from the Company, Executive
presents the Company with one or more benefit plans that the Executive has
obtained or intends to obtain that provide benefits on a substantially similar
basis as the benefits provided to Executive prior to the Date of Termination
(and acknowledgement from the provider of such benefit plans that such benefit
plans have been or can be obtained by the Executive on those terms, including
without limitation, at least substantially similar scope of coverage,
substantially similar deductibles and substantially similar co-payments), then
the Benefits Lump-Sum Payment shall be made based on the premiums plus any other
administrative fees (except co-payments) charged by the company offering such
plans.  If the Company elects to provide the Executive with the Benefits
Lump-Sum Payment and it is determined by the Company that any portion of the
Benefits Lump-Sum Payment constitutes taxable wages for federal income and/or
employment tax purposes, the Company agrees to pay Executive a Benefits Gross-Up
Payment such that the net amount retained by Executive from the Benefits
Lump-Sum Payment and the Benefits Gross-Up Payment, after reduction for any
federal, state and local income and employment taxes on the Benefits Lump-Sum
Payment and the Benefits Gross-Up Payment, shall equal the Benefits Lump-Sum
Payment.  Notwithstanding the foregoing, in the event Executive becomes
reemployed with another

 

23

--------------------------------------------------------------------------------


 

employer and becomes eligible to receive benefits from such employer, the
benefits described herein shall be secondary to such benefits during the period
of Executive’s eligibility, but only to the extent that the Company reimburses
Executive for any increased cost and provides any additional benefits necessary
to give Executive the benefits provided hereunder; and

 

iv.                                   all outstanding Awards shall fully vest,
all restrictions on such Awards shall lapse and the maximum level of achievement
of all performance criteria with respect to such Awards shall be deemed fully
satisfied.  In the case of stock options or any other equity based Awards in the
nature of a right that may be exercised, such stock options and other equity
based Awards shall remain exercisable for three years after the Date of
Termination;

 

provided, however, that Executive shall not be entitled to receive payments or
benefits under Section 6(a)(i)(D), 6(a)(ii) or 6(a)(iii) to the extent Executive
has received or is entitled to receive payments or benefits under Section 5 of
this Agreement.

 

b.              Non-Qualifying Termination.  If the employment of Executive
terminates pursuant to a Non-Qualifying Termination, then the Company shall pay
to Executive within five (5) business days following the Date of Termination, a
lump-sum cash payment equal to the sum of (1) Executive’s Annual Base Salary
payable through the Date of Termination; (2) bonus amounts earned by Executive
and declared and

 

24

--------------------------------------------------------------------------------


 

approved by the Board; and (3) the cash equivalent of any accrued Paid Time Off;
in each case to the extent not already paid.  The Company may make such
additional payments and provide such additional benefits to Executive as the
Company and Executive may agree in writing.

 

7.                                       Excise Tax.  In the event that any
amount or benefit paid or distributed to Executive pursuant to this Agreement,
taken together with any amounts or benefits otherwise paid or distributed to
Executive (collectively, the “Covered Payments”), are or become subject to the
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any similar tax that may hereafter by imposed (“Excise
Tax”), then the Company agrees to pay the Executive an additional amount (the
“Termination Gross Up Amount”) such that the amount retained by the Executive
pursuant to Section 5, 6(a) or 6(b), as applicable, shall equal or exceed the
amount of the Covered Payments.

 

8.                                       Non-Competition.  Executive hereby
acknowledges that the services which he will perform for the Company are of a
special and unique nature, and that the Company would find it extremely
difficult or impossible to replace Executive.  Accordingly, Executive agrees
that, in consideration of this Agreement and the payments to be received by him
hereunder, from and after the date hereof through the period during which
Executive continues to be employed by the Company and following termination of
Executive’s employment for any reason until the later of (i) the second
anniversary of such termination of employment or (ii) the last day through which
Annual Base Salary is payable to Executive pursuant to Section

 

25

--------------------------------------------------------------------------------


 

5(a), 6(a)(i) or 6(b)(i), whichever is applicable (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of, or be connected as a director, officer, employee, partner, lender,
consultant or otherwise (“Participate” or a “Participation”) with any Competitor
(as hereinafter defined), except with the Company’s prior written consent.  For
purposes of this Agreement, the term “Competitor” shall mean any entity engaged
in the business of providing property monitoring services with revenue in excess
of Two Hundred Million Dollars ($200,000,000) during the most recent twelve (12)
month period for which financial statements are available, including without
limitation  ADT Security Services, Brinks Home Security, Inc., Honeywell Inc.
and their respective subsidiaries, affiliates and successors.  Nothing in this
section shall prohibit Executive from owning for investment purposes an
aggregate of up to 3% of the publicly traded securities of any corporation
listed on the New York Stock Exchange or American Stock Exchange or whose
securities are quoted on the NASDAQ National Market.  Notwithstanding anything
which may be to the contrary herein, (i) Executive shall not be required to
cease Participation in any business or organization which begins to compete with
the Company subsequent to the time Executive commences such Participation,
provided that such business or organization began to compete with the Company
through no action, assistance, or plan of Executive, (ii) Executive may continue
to serve as a member of the Board of Directors of Guardian International, Inc.
and may continue to hold shares in Guardian International, Inc., and (iii)
following termination of

 

26

--------------------------------------------------------------------------------


 

Executive’s employment with the Company for any reason, none of the restrictions
in this Section 8 shall apply to Executive’s Participation in any capacity with
Guardian International, Inc.

 

It is the desire and intent of the parties that the provisions of this Section 8
shall be enforced under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 8 is adjudicated to be invalid or unenforceable or
shall for any reason be held to be excessively broad as to duration, geographic
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with applicable law and such
provision shall be deemed modified and amended to the extent necessary to render
such provision enforceable in such jurisdiction.

 

If Executive challenges the enforceability of the provisions of this Section 8
in whole or in part as to any Competitors, Executive shall, immediately upon
such challenge, forfeit any right to any payments and benefits under Section 5
or 6(a) that he has not already received.

 

9.                                       Confidential Information.  Executive
acknowledges that:  (i) the business of the Company and its Subsidiaries and
affiliates is intensely competitive and that Executive’s engagement by the
Company requires that Executive have access to and knowledge of confidential
information of the Company and its Subsidiaries and affiliates, including, but
not limited to, the identity of customers, the identity of the representatives
of customers with whom the Company and its Subsidiaries and affiliates have
dealt, the kinds of services

 

27

--------------------------------------------------------------------------------


 

provided by the Company and its Subsidiaries and affiliates to customers and
offered to be performed for potential customers, the manner in which such
services are performed or offered to be performed, the service needs of actual
or prospective customers, pricing information, information concerning the
creation, acquisition or disposition of products and services, customer
maintenance listings, computer software applications and other programs,
personnel information and other trade secrets (the “Confidential Information”);
(ii) the direct or indirect disclosure of such Confidential Information to
existing or potential competitors of the Company and its Subsidiaries and
affiliates would place the Company and its Subsidiaries and affiliates at a
competitive disadvantage and would do damage, monetary or otherwise, to the
business of the Company and its Subsidiaries and affiliates; and (iii) the
engaging by Executive in any of the activities prohibited by this Section 9 may
constitute improper appropriation and/or use of such information and trade
secrets.  Notwithstanding the foregoing, Confidential Information shall not
include information which (x) is or becomes part of the public domain through a
source other than Executive, (y) is or becomes available to Executive from a
source independent of the Company and its Subsidiaries and affiliates, or
(z) constitutes general industry knowledge possessed by Executive by virtue of
Executive’s employment with the Company.  Executive expressly acknowledges the
trade secret status of the Confidential Information and that the Confidential
Information constitutes a protectable business interest of the Company and its
Subsidiaries and affiliates.  Accordingly, the Company and Executive agree as
follows:

 

28

--------------------------------------------------------------------------------


 

a.               During the Non-Competition Period, Executive shall not,
directly or indirectly, whether individually, as a director, stockholder, owner,
partner, employee, principal or agent of any business, or in any other capacity,
make known, disclose, furnish, make available or use any of the Confidential
Information, other than in the proper performance of the duties contemplated
herein or requested by the Company, or as required by law or by a court of
competent jurisdiction or other administrative or legislative body; provided,
however, that prior to disclosing any of the Confidential Information to a court
or other administrative or legislative body, Executive shall promptly notify the
Company so that the Company may seek a protective order or other appropriate
remedy.  The provisions of this subsection (a) do not apply to Executive’s
Participation (as defined in Section 8) in any capacity with Guardian
International, Inc.

 

b.              Executive agrees to return all computer hardware and all
Confidential Information, including all photocopies, extracts and summaries
thereof, and any such information stored electronically on tapes, computer disks
or in any other manner to the Company at any time upon request of the Chairman
of the Board of the Company and upon the termination of Executive’s employment
for any reason.

 

10.                                 Nonsolicitation.  During the Non-Competition
Period, Executive shall not, directly or indirectly, solicit, interfere with,
hire, offer to hire or induce any person who is an employee of the Company or
any of its Subsidiaries or affiliates and whose salary is in excess

 

29

--------------------------------------------------------------------------------


 

of $50,000 to discontinue his or her relationship with the Company or any of its
Subsidiaries or affiliates and accept employment by, or enter into a business
relationship with, Executive or any other person or entity; provided, however,
that this provision shall not apply to (i) solicitation of any person who was an
employee of Guardian International, Inc. as of the date of the Prior Employment
Agreement and who becomes an employee of the Company or any of its Subsidiaries
or affiliates during the period of Executive’s employment with the Company or
any of its Subsidiaries or affiliates and (ii) solicitation by general
advertising.

 

11.                                 Antidisparagement.

 

a.               Unless otherwise required by a court of competent jurisdiction,
pursuant to any recognized subpoena power or by any applicable law, rule or
regulation, Executive agrees and promises that Executive shall not make any oral
or written statements or reveal any information to any person, company or agency
which (i) is materially negative, disparaging or damaging to the name,
reputation or business of the Company or any of its Subsidiaries or affiliates,
or any of their shareholders, directors, officers or employees, or (ii) has or
would have a materially negative financial impact, whether directly or
indirectly, on the Company or any of its Subsidiaries and affiliates, or any of
their shareholders, directors, officers or employees; provided that this
subsection (ii) shall not be deemed to have been violated by statements or
releases of information by Executive during the period of his employment under
this Agreement which Executive

 

30

--------------------------------------------------------------------------------


 

believes to be truthful and which are made in the performance of his duties
under this Agreement.

 

b.              Unless otherwise required by a court of competent jurisdiction,
pursuant to any recognized subpoena power or by any applicable law, rule or
regulation, the Company agrees and promises that neither it nor any of its
Subsidiaries and affiliates shall make any oral or written statements or reveal
any information to any person, company or agency which (i) is materially
negative, disparaging or damaging to the name, reputation or business of
Executive or (ii) has or would have a negative financial impact, whether
directly or indirectly, on Executive.

 

12.                                 Injunctive Relief.

 

a.               Executive acknowledges that a breach of the undertakings in
Sections 8, 9, 10, or 11(a) of this Agreement would cause irreparable damage to
the Company and its Subsidiaries and affiliates, the exact amount of which shall
be difficult to ascertain, and that remedies at law for any such breach would be
inadequate.  Executive agrees that, if Executive breaches or attempts or
threatens to breach any of the undertakings in Sections 8, 9, 10, or 11(a) of
this Agreement, then the Company shall be entitled to injunctive relief without
posting bond or other security, in addition to any other remedy or remedies
available to the Company at law or in equity.

 

b.              The Company acknowledges that a breach of the undertakings in
Section 11(b) of this Agreement would cause irreparable damage to Executive, the

 

31

--------------------------------------------------------------------------------


 

exact amount of which shall be difficult to ascertain, and that remedies at law
for any such breach would be inadequate.  The Company agrees that, if the
Company or any of its Subsidiaries or affiliates breaches or attempts or
threatens to breach any of the undertakings in Section 11(b) of this Agreement,
then Executive shall be entitled to injunctive relief, without posting bond or
other security, in addition to any other remedy or remedies available to
Executive at law or in equity.

 

13.                                 Withholding Taxes.  The Company may withhold
from all payments due to Executive (or his beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Company is
required to withhold therefrom.  Executive has represented that he is and will
continue to be a resident of the State of Florida for all purposes.

 

14.                                 Directors and Officers Insurance;
Indemnity.  The Company shall take all steps necessary to ensure that Executive
is covered under any directors and officers liability insurance policy in effect
from time to time for current and former directors and officers of the Company. 
In addition, the Company shall hold harmless and indemnify Executive against any
and all expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Executive in connection with
any threatened, pending, or completed action, suit, or proceeding whether civil,
criminal, administrative, or investigative (including an action by or in the
right of the corporation) to which Executive is, was, or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that Executive
is, was, or at any time becomes a director, officer, employee, or agent of the
Company, or is,

 

32

--------------------------------------------------------------------------------


 

or was serving, or at any time serves at the request of the Company as a
director, officer, employee, or agent of another corporation, partnership, joint
venture, trust, or other enterprise; or otherwise to the fullest extent as may
be provided to Executive by the Company under the provisions of the Bylaws and
the Articles of Incorporation of the Company and Delaware law.

 

15.                                 Scope of Agreement.  Nothing in this
Agreement shall be deemed to entitle Executive to continued employment with the
Company or its Subsidiaries or shall require Executive to continue the
employment relationship against his wishes; provided, however, that any
termination of Executive’s employment during the Term of this Agreement shall be
subject to all of the provisions of this Agreement as provided in Section 20.

 

16.                                 Successors; Binding Agreement.

 

a.                This Agreement shall inure to the benefit of and be legally
binding upon all successors and assigns of the Company.  The Company will
require a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  For purposes of this Section 16(a),
“Company” shall mean the Company as defined above and all successors to its
business or assets that execute and deliver the agreement provided for

 

33

--------------------------------------------------------------------------------


 

in this Section 16(a) or that otherwise become bound by the terms and provisions
of this Agreement by operation of law.

 

b.                                      This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive shall die while any amounts would be payable to
Executive hereunder had Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by Executive to receive
such amounts or, if no person is so appointed, to Executive’s estate.

 

17.                                 Notice.

 

a.                For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

Richard Ginsburg

P.O. Box 800207

Miami, Florida 33280

 

34

--------------------------------------------------------------------------------


 

If to the Company:

 

Protection One, Inc.

818 S. Kansas Avenue

Topeka, Kansas 66612

Attention:  General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

b.                                      A written notice of Executive’s Date of
Termination by the Company or Executive, as the case may be, to the other, shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) specify the Date of
Termination.  The failure by Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of Executive or the Company hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.

 

18.                                 Full Settlement; Resolution of Disputes. 
The Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company,

 

35

--------------------------------------------------------------------------------


 

and any severance plan of the Company.  In no event shall Executive be obligated
to seek other employment or take other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and
except as otherwise provided in Section 6(a)(iii), such amounts shall not be
reduced whether or not Executive obtains other employment.  Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Wilmington, Delaware by three arbitrators in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  The arbitrators shall determine the allocation of the costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section based on the arbitrators’ assessment of the merits of the positions of
the parties.

 

19.                                 Employment with Subsidiaries.  Employment
with the Company for purposes of this Agreement shall include employment with
any Subsidiary.

 

20.                                 Survival.  The respective obligations and
benefits afforded to the Company and Executive as provided in Sections 1, 5, 6,
7, 8, 9, 10, 11, 12, 13, 14, 18, 21 and 23 shall survive the termination of this
Agreement.

 

21.                                 GOVERNING LAW; VALIDITY.  THE
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF DELAWARE WITHOUT REGARD TO THE

 

36

--------------------------------------------------------------------------------


 

PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.

 

22.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one and the same instrument.

 

23.                                 Miscellaneous.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by Executive and by a duly authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right Executive
or the Company may have hereunder, including without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.  Except as otherwise specifically provided herein, the rights of, and
benefits payable to, Executive, his estate or his beneficiaries pursuant to this
Agreement are in addition

 

37

--------------------------------------------------------------------------------


 

to any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.

 

24.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with respect to its subject
matter and supersedes and replaces all previous verbal or written agreements
that the parties may have made, including the Prior Employment Agreement.

 

38

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank.  Signatures on next page.]

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

 

By:

/s/ Donald A. Johnson

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard Ginsburg

 

 

Richard Ginsburg

 

39

--------------------------------------------------------------------------------
